DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the end of claim 1, “the base section realizing a boundary surface of the anchor space” is not shown in Fig. 1 and 18 should be shown in Figs. 1-2 as it is positively claimed, and claim 11, the thickness of the base ratio between 1:1.5 and 1:5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is longer than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 5 is objected to because of the following informalities:  The term “a encapsulation” should be “an encapsulation”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “anchor” in claim 1 is used by the claim to mean “armature,” while the accepted meaning is “a heavy object attached to a rope or chain and used to moor a vessel to the sea bottom.” The term is indefinite because the specification does not clearly redefine the term.  Claim 4 states “the coppery winding” which was not cited previously as “coppery” so is the winding coppery or not and is unclear what “coppery” means as broadest reasonable interpretation is that since windings are typically made of copper that it functions as such.  The metes and bounds of what “coppery” is are unclear and indefinite as does this means it is made of copper or materials that are like copper and just the color of copper?  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: anchor means (anchor means are not even cited in the disclosure for Figs. 1-3), stationary core means (function is given to conduct magnetic flux and structure is given such as an end structure that is specifically planar), and stationary coil means (structure is that has a coil support, winding and connector) in claim 1 and plunger-like or needle-like injection means (structured is plunger-like or needle-like) in claim 9.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 8-9, and 16, as understood, is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Leiber et al. DE 3844642 A1.
	Regarding claim 1, Leiber discloses an electromagnetic positioning device having anchor (armature?) means 60 which are realized for actuating a positioning partner 61 and which are movable in an anchor space (space around 60) relative to stationary core means (50 and 51), which conduct magnetic flux, as a reaction to an energization of stationary coil means (15 and/or bobbin around it), the coil means, which have a coil support (15 and/or bobbin around it) provided with a winding (a coil is a winding) and at least one external contactable connector (Figs. 1-3, extends out of top of left 15 and extends into 14), being embedded at least in sections in the core means and/or being surrounded by said core means (Figs. 1-3, is embedded and/or surrounded) and the core means realizing an end surface, which is planar at least in sections (bottom of 50 and 51), for interacting with the anchor means (moves the anchor/armature), wherein the core means and the coil means are embedded in and/or surrounded by a one-piece pot-like and/or cup-like housing (52) made of a material suitable for deep-drawing (paragraphs [0006] and [0008] specifically stated as “deep-drawn” sheet metal) in such a manner that the core means rest on a membrane-like, continuous and closed base section of the housing, the base section realizing a boundary surface of the anchor space (Figs. 1-3, 52 is shown as completely along the bottom, even inside 51).
	Regarding claim 4, wherein the coil support (plastic hatching around 15 is seen as the bobbin), which is made of a plastic material (this is hatched as plastic in the drawings), and which supports the coppery? winding, is inserted into the core means (coil 15 is a winding is seen as “coppery” as it functions as what a copper winding would do as it is electrically acted upon).
	Regarding claim 8, wherein the housing is produced by deep-drawing a steel material (Figs. 1-3, the housing is a non-magnetic sheet metal which can be deep-drawn and is typically steel).
	Regarding claim 9, wherein the anchor means, which are realized as flat anchors (60 are flat anchors (armatures)), are realized for interacting with a valve seat (in Fig. 1, valve seat may be seen as 57 or the part of 54 that 60 contacts or in Fig. 2, the valve seat is around 64 in 54) or for actuating plunger-like or needle-like injection means (61 is seen as plunger-like or needle-like).
	Regarding claim 16, wherein an end face of said coil support is in contact with the base section (seen clearly in Figs. 1-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 9-11, 14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leiber et al. DE 3844642 A1 in view of Pham US 5,339,063.
	Regarding claim 2, Leiber lacks the core means are realized as a plurality of stacked sheet metal elements.  Pham discloses the core means are realized as a plurality of stacked sheet metal elements (col. 3, line 68 - col. 4, line 2, “the stator core is fabricated from a plurality of identical laminations of magnetizable material (Fig. 2)”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the core means of Lieber to be made out of a plurality of stacked sheet metal elements as disclosed by Pham as a matter of simple substitution of making the core means and/or to provide an easily manufactured core means.
	Regarding claims 9-10 and 18-19, Liebe discloses the anchor means, which are realized as flat anchors (60 are flat anchors (armatures)), are realized for interacting with a valve seat (in Fig. 1, valve seat may be seen as 57 or the part of 54 that 60 contacts or in Fig. 2, the valve seat is around 64 in 54) or for actuating plunger-like or needle-like injection means (61 is seen as plunger-like or needle-like) such that the injection means is for a valve seat or needle-like or plunger-like injection means in a gas valve such that a positioning partner is a valve.  Pham discloses a flat anchor (top of 8) for interacting with a valve seat or actuating a needle-like or a plunger-like injection means (bottom of 8) in a gas valve.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the anchor means and positioning partner of Leiber with the anchor means and positioning partner of Pham as a matter of simple substitution of anchor means and positioning partners and/or to provide more uses for the actuating device of Leiber which would be in a gas valve.
	Regarding claim 11, Leiber discloses the housing is realized in such a manner that a thickness of the base section has a ratio between 1:1.5 and 1:5 in relation to a maximum positioning stroke of the anchor means (See Figs. 1-3, the thickness of the base of the housing 52 is in the range of from 1.5 to 5 times the travel of the plate 60).  Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the thickness of the base section has a ratio between 1:1.5 and 1:5 in relation to a maximum positioning stroke of the anchor means as a matter of obvious to try to provide a good ratio for the device.
	Regarding claim 14, Leiber lacks the plurality of stacked sheet metal elements are produced by punching.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the elements by punching as it is a well know method of producing stacked sheet metal elements.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leiber et al. DE 3844642 A1 in view of Magel et al. DE 102014226421.
	Regarding claim 3, Leiber lacks the core means are realized as bodies made of sinter material.  Magel discloses the core means are realized as bodies made of sinter material (col. 1, paragraph 2 and Figs. 1-2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the core means of Lieber to be made out of sintered material as disclosed by Magel as a matter of simple substitution of making the core means and/or to provide an easily manufactured core means.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leiber et al. DE 3844642 A1 in view of Mayer US 4,258,749.
	Regarding claim 8, wherein the housing is produced by deep-drawing a steel material (Figs. 1-3, the housing is a non-magnetic sheet metal which can be deep-drawn and is typically steel).  Mayer discloses “housing section can be formed from a sheet of steel using a deep draw process”.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the housing of Leiber from “a sheet of steel using a deep draw process” as disclosed by Mayer as a matter of simple substitution of sheets for the housing of Leiber and/or to provide an inexpensive, easily manufactured housing.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leiber et al. DE 3844642 A1 in view of Pham US 5,339,063 in view of Ellwein US 2011/0155936.
	Regarding claim 14, Leiber lacks the plurality of stacked sheet metal elements are produced by punching.  Ellwein discloses the plurality of stacked sheet metal elements are produced by punching [0016].  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the elements by punching as it is a well know method of producing stacked sheet metal elements as disclosed by Ellwein to make them cheaply and easily.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leiber et al. DE 3844642 A1 in view of Meister US 4,922,965
	Regarding claim 15, Leiber lacks the coil support is an injection-molded part.  Meister discloses the coil support is an injection-molded part (col. 3, lines 5-6).  ].  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the coil support of Leiber as an injection-molded part as disclosed by Meister as a matter of simple substitution of parts and/or to make the part cheaply and easily as injection molding is well known.

Allowable Subject Matter
Claims 5-7, 12-13, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of the claims 5-7, and 17, the device having the combination of both the core means surrounded by an encapsulation and the outer diameter of said encapsulation being adapted to a clear inside width of the pot-like or cup-like housing in combination with the device as cited in claim 1.  The primary reason for the allowance of the claims 12-13, the device and method having the combination of inserting the coil support provided with the winding into the core means with encapsulating the core means comprising the inserted coil support with a casting compound in such a manner that a body is realized which is adapted to an inside width of the pot-like or cup-like housing and with inserting the body into the housing in such a manner that the plane end surface of the core means rests on the base section of the housing in combination with the device as cited in claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921